Baugher v Cullen & Dykman, LLP (2019 NY Slip Op 04905)





Baugher v Cullen & Dykman, LLP


2019 NY Slip Op 04905


Decided on June 19, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 19, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2018-05512
 (Index No. 603171/16)

[*1]Jonathon Kirk Baugher, etc., appellant,
vCullen and Dykman, LLP, respondent.


Joshua L. Seifert PLLC, New York, NY, for appellant.
L'Abbate, Balkan, Colavita & Contini, LLP, Garden City, NY (Marian C. Rice of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Nassau County (Jerome C. Murphy, J.), entered March 30, 2018. The order denied the plaintiff's motion for leave to renew his opposition to that branch of the defendant's motion which was pursuant to CPLR 3211(a)(7) to dismiss the complaint for failure to state a cause of action.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal is dismissed as academic in light of our determination on the companion appeals (see Baugher v Cullen and Dykman, LLP, _____ AD3d _____ [Appellate Division Docket Nos. 2016-12393; decided herewith]).
SCHEINKMAN, P.J., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court